Citation Nr: 1302720	
Decision Date: 01/24/13    Archive Date: 01/31/13

DOCKET NO.  03-05 362A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, Ohio


THE ISSUES

1.  Entitlement to an evaluation in excess of 10 percent for the residuals of a left knee injury.

2.  Entitlement to an evaluation in excess of 20 percent for degenerative joint disease (DJD) of the right shoulder.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

K. Osegueda, Associate Counsel


INTRODUCTION

The Veteran served on active duty from October 1975 to October 1995.  This matter comes before the Board of Veterans' Appeals (Board) on appeal from a December 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Denver, Colorado. 

A review of the Virtual VA paperless claims processing system reveals VA treatment records pertinent to the present appeal.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

Unfortunately, the Board's review of the claims file reveals that further RO action is warranted, even though such action will, regrettably, further delay an appellate decision on the claims.

VA has a duty to make reasonable efforts to assist a claimant to obtain evidence necessary to substantiate the claim.  38 U.S.C.A. § 5103A(a)(1); 38 C.F.R. § 3.159(c).  VA's duty to assist includes the responsibility to obtain any "relevant" records from the Social Security Administration (SSA).  38 U.S.C.A. § 5103A(c)(3); 38 C.F.R. § 3.159(c)(2); Voerth v. West, 13 Vet. App. 117, 121 (1999); Hayes v. Brown, 9 Vet. App. 67, 74 (1996).  

The Federal Circuit recently held that under the duty to assist provisions of 38 U.S.C. § 5103A and 38 C.F.R. § 3.159(c), VA is required to obtain disability records from the SSA if VA determines, without review of the actual records, that there is a reasonable possibility that such records are "relevant" to the Veteran's claim for VA disability compensation.  Golz v. Shinseki, 590 F.3d 1317, 1323 (Fed. Cir. 2010).  The Federal Circuit added that "relevant" records for the purpose of section 5103A are those records that relate to the injury for which the claimant is seeking benefits and have a reasonable possibility of helping to substantiate the Veteran's claim.  Id. at 1321.  

A review of the claims file showed that the Veteran initiated a SSA claim.  In May 2002 VA treatment notes, the Veteran indicated that he wanted his left knee evaluated so he could submit documentation of his left knee disability to the Social Security Administration (SSA).  An August 2002 VA social worker's note documented that the Veteran reported that he was appealing his SSA claim.  

No corresponding medical and employment records from SSA are in the claims files.  SSA records are potentially relevant to show whether the Veteran's service-connected left knee and/or right shoulder disabilities warrant a higher initial evaluation.  As the SSA records may contain clinical evidence of an increase in severity of the service-connected left knee and right shoulder disabilities, the RO should contact the SSA and obtain and associate with the claims files copies of his records regarding SSA benefits, including the complete medical records upon which any decision was based.  38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159(c)(2) (2012). 

Accordingly, the case is REMANDED for the following action:

1.  Copies of pertinent updated treatment records should be obtained and added to the claims folder, including any VA treatment records dated after May 2012.

2.  Make an inquiry to Social Security Administration (SSA) to determine if the Veteran filed for disability benefits and, if so, request the Veteran's complete SSA records, including any administrative decisions on his application for SSA benefits and all underlying medical records which are in SSA's possession.  A copy of any additional requests sent to SSA, and any reply, to include any records obtained from SSA, must be included in the claims file. 

3.  If any benefit sought on appeal remains denied, the Veteran and his representative should be furnished a Supplemental Statement of the Case and afforded a reasonable opportunity for response. 

Thereafter, if indicated, the case should be returned to the Board for the purpose of appellate disposition.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).




_________________________________________________
H. N. SCHWARTZ
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2012).

